Order entered August 8, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00266-CV

              STEVE GRAY AND HAPPY ACCIDENTS, INC., Appellants

                                             V.

                                BRYAN WARD, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-05277-2017

                                         ORDER
      Before the Court is appellants’ August 6, 2018 motion to extend the time to file a reply

brief. We GRANT the motion and extend the time to September 4, 2018.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE